OPINION ON REHEARING.
'The opinion of the court was delivered by
Mason, J.:
The tax deed involved in this case, instead of stating the consideration in a lump sum, divided it into two items, one of $17.46, said to have been paid for taxes, interest and penalties, the other of $1.10, representing additional payments for “costs.” Such a division, although unusual and unnecessary, seems in itself to be unobjectionable. At the first hearing, however, the deed was held to be invalid upon its .face upon the ground that the amount named as costs necessarily included a charge for making the deed, it being said in the opinion:
“No theory has been suggested to account for such an amount of costs, apart from taxes, interest and penalties, except upon the assumption that it includes a charge for making, and perhaps for recording, the deed.”
Several computations had in fact been submitted which did not include such a charge, but these were ignored in the statement quoted because they were sup*609posed by the court, through an erroneous calculation, to be inconsistent with some of the specific recitals of the deed. The discovery of this error led to the granting of a rehearing.
The deed contains all the recitals required by the statute, but it is not possible to tell- precisely what the taxes, penalties and interest would figure up, for the dates of the payments of subsequent taxes are not shown. For the same reason, and also because there is nothing to indicate whether the full legal rate was paid for the notice of sale and redemption notice, it is impossible to tell the exact amount incurred as costs. For some purposes there might be a presumption, in the absence of anything to suggest the contrary, that such publications were made for the regular statutory price. But the county board and the printer have the power to agree upon a less rate (Quigley v. Comm’rs of Sumner Co., 24 Kan. 293), and where they do so the deed is not required to recite the fact. Therefore a tax deed can not be held to be defective upon its face even although the amount of the stated consideration can be accounted for only by assuming that the price paid for the publications was less than the statutory maximum.
So, too, even in the case of a deed less than five years old, in the absence of anything to indicate when the subsequent taxes were actually paid by the holder of the certificate, the payments must be presumed to have been made at any date consistent with the recitals of the deed that would support its validity, for there is no presumption that they were made at the earliest possible moment or at any other specific time.
The judgment is reversed, and a new trial ordered.